 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DIMITRIC MOSLEY,                                  No. 2:16-cv-0945 WBS AC P
12                      Plaintiff,
13           v.                                         ORDER
14    DR. MA, et al.,
15                      Defendants.
16

17          By order filed August 23, 2019, the court lifted the stay in this action and directed

18   defendants to file and serve their answer to the complaint within 21 days, or by September 13,

19   2019. See ECF No. 21. That deadline has passed, but defendants (who are represented by the

20   Office of the California Attorney General) have not filed a responsive pleading or otherwise

21   communicated with the court. Failure to timely file a pleading responsive to plaintiff’s complaint

22   renders defendants Ma and Posey vulnerable to default in this action. See Fed. R. Civ. P. 55.

23          Accordingly, pursuant to Rule 11(c)(3), Federal Rules of Civil Procedure, IT IS HEREBY

24   ORDERED that, within fourteen (14) days after the filing date of this order, defense counsel shall

25   file and serve the following: (1) a responsive pleading on behalf of defendants Ma and Posey;

26   and (2) a verified statement that shows reasonable cause for counsel’s delay and demonstrates

27   ////

28   ////
                                                       1
 1   why sanctions should not be imposed. Failure of counsel to timely comply with this order shall
 2   result in the imposition of appropriate sanctions under Rule 11(c)(4), Federal Rules of Civil
 3   Procedure.
 4          IT IS SO ORDERED.
 5   DATED: September 24, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
